January 27, 2012


Mr. Joseph Wesley Dauphinot
Law Office of Wes Dauphinot, P.C.
4025 Woodland Park Blvd., Suite 388
Arlington, TX 76013
Mr. Frederick Wayne 'Fritz' Quast
Taylor Olson Adkins Sralla & Elam LLP
6000 Western Place, Suite 200
Fort Worth, TX 76107-4654

RE:   Case Number:  09-0506
      Court of Appeals Number:  02-07-00303-CV
      Trial Court Number:  352-183879-00

Style:      JAYANTI PATEL
      v.
      CITY OF EVERMAN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |